Citation Nr: 0817065	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-35 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1968 and from December 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In this case, the veteran claims to have witnessed certain 
stressful events during active duty that caused his 
currently-diagnosed PTSD.  Specifically, he identified having 
been subjected to attacks by North Vietnamese soldiers, 
including mortar attacks and small-arm fire, around the area 
of Chu Lai in 1966.  Several VA physicians indicate a 
diagnosis of PTSD that relates the disorder to events 
described by the veteran to have taken place during service.  

His duty in Chu Lai is confirmed by service medical records, 
which indicate that he obtained a Vietnam Campaign Medal for 
operations in the Chu Lai area from February 1966 to July 
1966.  Additionally, a statement from a fellow marine in June 
2004 corroborates the veteran's assignment to the Chu Lai 
base.  

A review of the claims file indicates that additional effort 
is necessary to attempt to verify the in-service stressors 
detailed above.  Specifically, an attempt to research or 
obtain the unit histories of the veteran's military unit 
should be made.  Although personnel and service medical 
records have been obtained, unit histories have not been 
requested.     

To that end, the RO should attempt to verify the veteran's 
alleged stressors through all available sources, such as 
research of unit histories and contacting the U.S. Army and 
Joint Services Records Research Center (JSRRC).  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (corroboration 
of every detail of a stressor under such circumstances, such 
as the claimant's own person involvement during mortar 
attacks on the veteran's unit, is not necessary); see also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (independent 
evidence of the occurrence of a stressful event implies the 
veteran's personal exposure).  

Because the evidence of record contains a diagnosis of PTSD, 
and an attempt to verify the alleged stressors has yet to be 
made, such stressor development must be attempted in 
furtherance of the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the Brevard County/Viera Florida 
Outpatient Clinic for the period from 
February 2005 to the present.

2.  The RO should attempt to verify the 
veteran's stressors while serving with 
the 3rd Force Service Regiment, 
Regimental Landing Team 7, 3rd Marines 
Division, Engineer Co., 2nd Platoon, 1st 
Squad with the JSRRC, including:
*	mortar fire with injuries of the 7th 
Marines in the Qun Ten Province in 
late January or early February 1966, 
*	enemy action at Quang Ngai at the 
4th Marines Compound in May and June 
1966, and
*	an enemy attack at Chu Li Marines 
Air Station in May or June 1966.

3.  Upon completion of the above, 
readjudicate the issue of service 
connection for PTSD on the merits and 
consider all evidence received since 
issuance of the statement of the case.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner. See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

